FILED
                             NOT FOR PUBLICATION                               JAN 26 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 09-10094

               Plaintiff - Appellee,              D.C. No. 1:08-cr-00065-LJO

   v.
                                                  MEMORANDUM *
 EDWARD MARKHAM,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Edward Markham appeals from the 120-month sentence imposed following

his jury-trial conviction for being a felon in possession of a firearm, in violation of

18 U.S.C. § 922(g)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AK/Research
affirm.

         Markham contends that his sentence is unreasonable because the district

court imposed an upward variance to the advisory Guidelines range, sentencing

him to the statutory maximum of 120 months. The district court’s reasons for

imposing the sentence, which included Markham’s extensive and violent criminal

history, the need for deterrence, for just punishment, to promote respect for the

law, and the need to protect the public, are sufficiently compelling justifications to

support the degree of the variance. The sentence is substantively reasonable under

the totality of the circumstances. See Gall v. United States, 552 U.S. 38, 51-52

(2007); see also United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en

banc).

         Markham also contends that the district court’s sentence violated his right to

due process because it was based on dismissed charges or charges that could not be

sufficiently sustained with reports. This contention also fails as the record

indicates that the district court properly considered this information as part of its

overall analysis under 18 U.S.C. § 3553(a).

         AFFIRMED.




AK/Research                                 2                                    09-10094